Citation Nr: 0019630	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to August 
1952.

This appeal arose from a September 1997 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for PTSD, assigning it a 30 percent disability evaluation 
effective March 31, 1997.  In September 1999, the veteran and 
his representative were informed through a supplemental 
statement of the case of the continued denial of his claim.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's PTSD is manifested by complaints of significant 
nightmares, flashbacks, dreams, and an exaggerated startle 
response, with no objective signs of depression, mania, 
anxiety, or panic disorders and evidence of a dysthymic mood 
and full range of affect.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.126, 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  This raises the possibility of different disability 
evaluations during the time period in question, that is, 
"staged" ratings.

The veteran was afforded a VA examination in May 1997.  He 
indicated that he did not like to talk or think about Korea, 
although he admitted that he had intrusive thoughts.  He also 
referred to experiencing nightmares and avoidant behaviors 
(such as not watching war movies); he further stated that he 
avoided loud noises.  The mental status examination noted 
that his speech was coherent, logical and goal directed.  
There was no evidence of flights of ideas or looseness of 
associations.  His mood was somewhat anxious; his affect was 
congruent, but appropriate.  Concentration, attention and 
memory were intact.  There was no suggestion of either 
hallucinations or delusions.  The examiner felt that the 
veteran was over-endorsing symptoms.  The diagnosis was PTSD.  
A Global Assessment of Functioning (GAF) Score of 61 was 
assigned.

The veteran was re-examined by VA in March 1999.  He reported 
that he felt that he was distancing himself from friends and 
family in order not to hurt them emotionally.  He described 
having significant nightmares, flashbacks and dreams.  He 
indicated that he had a startle response and stated his 
belief that his symptoms were getting worse.  He admitted 
that he had never been treated for his complaints.  The 
mental status examination found no psychomotor retardation or 
agitation.  He was pleasant and cooperative with the 
interview.  His mood was dysthymic; his affect displayed a 
full range and was congruent with his mood.  His speech was 
of regular rate and was relevant, coherent and goal directed.  
There was no indication of looseness of associations, flights 
of ideas or ideas of reference.  There was also no suggestion 
of either hallucinations or delusions.  The examiner felt 
that the veteran was over-endorsing his symptoms.  For 
example, while he claimed that his PTSD had greatly impacted 
his life, he was able to maintain close relationships with 
friends and family and was able to engage in steady 
employment until his retirement.  Moreover, despite his 
comments that his symptoms were worse, he admitted that he 
had never sought any treatment for PTSD.  The diagnosis was 
PTSD, with a GAF score of 63.

The rating criteria for evaluating psychoneurotic disorders 
was changed effective November 7, 1996.  The new rating 
criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent from March 31, 
1997 for the service-connected PTSD is not warranted.  The 
evidence did not show social and occupational impairment due 
to symptoms such as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  In fact, the evidence reflected a full range 
of affect; logical and coherent speech; no history of panic 
attacks; no impairment of memory; no impairments of judgment 
or abstract thinking; no disturbances of motivation; and 
evidence of good family and work relationships.  Moreover, 
the examiner in May 1997 assigned his disability a GAF score 
of 61; in March 1999, the score was 63.  This represents 
between mild and moderate symptoms, manifested by some to 
moderate difficulties in social or occupational functioning.  
See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, pp. 46-47 (4th ed., 
Revised 1994).  Therefore, after reviewing this evidence, it 
is found that the veteran's symptomatology does not justify 
the assignment of an evaluation in excess of 30 percent.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected PTSD.



ORDER

An evaluation in excess of 30 percent for the service-
connected PTSD is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

